EXHIBIT 10.1

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (“Agreement”) is made by and between
Saflink Corporation (“Saflink”) and Glenn L. Argenbright (“Argenbright”) as of
April 16, 2007 (“Effective Date”), with respect to the following facts:

A. Argenbright was employed as Chief Executive Officer of Saflink pursuant to an
Employment Agreement dated June 6, 2001, as amended in 2001 and as revised by
the compensation committee of Saflink’s Board of Directors (“Board”) in February
2003 (collectively, “Employment Agreement”).

B. The Employment Agreement provides Argenbright with severance benefits of a
single sum payment equal to twelve (12) months of base salary if, among other
things, Saflink’s Board approves a new Chief Executive Officer.

C. In September 2006, Saflink’s Board appointed a new interim Chief Executive
Officer of Saflink and reassigned Argenbright to serve as President and General
Manager of FLO Corporation, a wholly owned subsidiary of Saflink.

D. In lieu of the severance benefits provided for in the Employment Agreement,
Argenbright proposed, and Saflink has agreed, to supersede the severance
provision in the Employment Agreement and proceed in accordance with the terms
of this Agreement, as set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Severance Package. Saflink agrees to provide, and Argenbright agrees to
accept, the following payments and benefits (“Severance Package”) in lieu and
complete satisfaction of Argenbright’s right to receive severance pay as set
forth in the Employment Agreement. Argenbright acknowledges and agrees that this
Severance Package constitutes adequate legal consideration for the promises and
representations made by him in this Agreement.

1.1 Severance Payment. Saflink agrees to provide Argenbright with a severance
payment of $60,000.00, less all appropriate federal and state income and
employment taxes (“Severance Payment”). The Severance Payment will be made in a
lump sum payment within thirty (30) days following the Effective Date (“Payment
Date”) of this Agreement provided this Agreement has been signed by Argenbright
on or before the Payment Date.

1.2 Additional Severance. Saflink further agrees to provide Argenbright with a
promissory note to be executed herewith (the “Promissory Note”) in the amount of
$140,000, to be paid in accordance with the terms and conditions of Promissory
Note.

2. General Release. Argenbright unconditionally, irrevocably and absolutely
releases and discharges Saflink, and any parent and subsidiary corporations,
divisions and affiliated corporations, partnerships or other affiliated entities
of Saflink, past and present, as well as Saflink’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the severance obligations under the
Employment Agreement, including, but not limited to, breach of contract, unpaid
severance benefits, and all other losses, liabilities, claims, charges, demands
and causes of action, known or unknown, suspected or unsuspected, arising
directly or indirectly out of or in any way connected with the severance
provisions in the Employment Agreement. This release is to be interpreted
broadly and includes the waiver of all rights under California Civil Code
Section 1542, which provides that “[a]Never mind it

 

1



--------------------------------------------------------------------------------

general release does not extend to claim which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

3. Promise Not to Prosecute. Argenbright agrees that he will not prosecute, nor
allow to be prosecuted on his behalf, in any administrative agency, whether
state or federal, or in any court, whether state or federal, any claim or demand
of any type related to the matters released in this Agreement.

4. Binding Agreement. Argenbright understands and agrees that, by signing this
Agreement and accepting the Severance Package provided for herein, he is
agreeing to be bound by this Agreement and he enters into this Agreement
voluntarily and knowingly without coercion from any individual or entity.
Argenbright expressly acknowledges and agrees that any rights to severance under
the Employment Agreement are hereby completely extinguished.

5. Entire Agreement. Argenbright understand and agrees that there are no
collateral agreements or representations regarding this subject matter, either
written or oral, that are not contained in this Agreement. This Agreement,
including the Promissory Note referenced herein, constitutes the entire
agreement between Argenbright and Saflink regarding this subject matter.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:         By:             Glenn L. Argenbright    

SAFLINK CORPORATION

Dated:         By:           Its:    

 

2